                Case 3:20-mc-00945 Document 2 Filed 04/07/21 PageID.4 Page 1 of 1
                                           United States District Court
                                            SOUTHERN DISTRICT OF CALIFORNIA

     ADI ACQUISITION CO., LLC
                                                          Plaintiff,
                                                                                Case No. 3:20-mc-00945
                                                   V.                     PRO HAC VICE APPLICATION
     THEODORE L. VALLAS                                                        ADI Acquisition Co., LLC
                                                        Defendant.
                                                                               Party Represented

1,         Dov B. Gold                                          hereby petition the above entitled court to permit me
                             (Applicant)

to appear and participate in this case and in support of petition state:
        My firm name: ------------------------------
                            Seiden Law Group, LLP
            Street address:    322 8th Avenue, Suite 1705

            City, State, ZIP: ------------------------------
                                 New York, NY 10001

            Phone number: ------------------------------
                             (646) 766-1914
            Email:           dgold@seidenlawgroup.com
            That on March 5, 2019 1 was admitted to practice before Southern District of New York
                       -------                                                          -------------
                              (Date)                                                                     (Name ofCourt)

           and am currently in good standing and eligible to practice in said court,
           that I am not currently suspended or disbarred in any other court, and
           that I D have) D    x have not) concurrently or within the year preceding this application made
           any pro hac vice application to this court.
                                       (If previous application made, complete the following)
Title of case ----------------------------------
Case Number ------------------ Date of Application -------
Application:        D Granted            D Denied
           1 declare under penalty of perjury that the foregoing is true and correct.
                                                                              /s/ Dov B. Gold
                                                                                               (Signature ofApplicant)

                                         DESIGNATION OF LOCAL COUNSEL
1 hereby designate the below named as associate local counsel.
       Kevin Hughes                                                                    (424) 253-1266
(Name)                                                                         (Telephone)

      Foundation Law Group LLP
(Firrn)

     1999 Avenue of the Stars, Suite 1100                               Los Angeles                                       90067
(Street)                                                                      (City)                                       (Zip code)

                                                                                   /s/ Dov B. Gold
                                                                               (Signature ofApplicant)

1 hereby consent to the above designation.
                                                                               (Signature ofDesignee Attomey)
